                 Case 3:21-cr-10015-DMS Document 15 Filed 05/10/21 PageID.23 Page 1 of 2
•   AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                         UNITED STATES DISTRICT COUR                                                  MAY 1J) 2021
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRI.D'_J~R.n'
                                                                         (For Revocation of Probation dfll!lt!!.,..Mie4~tlil-+.j::p::::;_,...;Qi~.:.U
                                    v.                                   (For Offenses Committed On or After November 1, I 87)


          DANIEL EDUARDO RAMIREZ-RODRIGUEZ                                  Case Number:        21CR10015-DMS

                                                                         Patricia Ojeda FD
                                                                         Defendant's Attorney
    REGISTRATION NO.                21215508
    •-
    THE DEFENDANT:
    I&!                                                         1 and 2 (Judicial Notice taken)
          admitted guilt to violation of allegation(s) No.
                                                               ---~-------..:..-------------
    •     was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ _ after denial                     of guilty.
    Accordin2ly, the court has aqjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation

                   1                   Committed a federal, state or local offense
                   2                   Illegal entry into the United States




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         May 7, 2021
                                                                         Date of lmposilioo of Senrence   :@i
                                                                         HON. Dana
                                                                                       ~ n-•
                                                                                       ~;;w
                                                                         CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-10015-DMS Document 15 Filed 05/10/21 PageID.24 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                DANIEL EDUARDO RAMIREZ-RODRIGUEZ                                         Judgment- Page 2 of2
CASE NUMBER:              21CR10015-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS, concurrent to 21cr0222-DMS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D at _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to ---------------
 at
      ----------- ,                         with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     21CR10015-DMS
